Title: From Thomas Jefferson to Philip Freneau, 28 February 1791
From: Jefferson, Thomas
To: Freneau, Philip



Sir
Philadelphia Feb. 28. 1791.

The clerkship for foreign languages in my office is vacant. The salary indeed is very low, being but two hundred and fifty dollars a year: but also it gives so little to do as not to interfere with any other calling the person may chuse, which would not absent him from the seat of government. I was told a few days ago that it might perhaps be convenient to you to accept it. If so it is at your service. It requires no other qualification than a moderate knowledge of the French. Should any thing better turn up within my department, that might suit you, I should be very happy to be able to bestow it so well. Should you conclude to accept the present, you may consider it as engaged to you, only be so good as to drop me a line informing me of your resolution. I am with great esteem Sir Your very humble servt,

Th: Jefferson

